MEMORANDUM **
John Panos Kissonas appeals his guilty-plea conviction and sentence for conspiracy, wire fraud and aiding and abetting in violation of 18 U.S.C. §§ 2, 371 and 1343. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Kissonas has filed a brief stating that he finds no grounds for relief, along with a motion to withdraw as counsel of record.
Our examination of the brief and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgments are AFFIRMED. Kissonas’s second motion for an extension of time to file supplemental pleadings, received March 8, 2004, is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.